DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-20 are allowable over the prior art of record. The closest prior art of record Guyot et al. (‘Guyot’ hereinafter) (Publication Number 20150220995), teaches a method for delivering messages in a social network to increase a signal-to-noise ratio for the recipients of messages, characterized in that a process mechanism comprises of a diffusion process and a selection process combined through an adaptive process, in which: the diffusion process dispatches each message through dynamic routing graphs defined between the sender user and a set of potentially interested recipient users; the selection process locally filters the messages that are transmitted from sender users and received by potentially interested recipient users, according to the result of the application of a selection function on the metadata values constituting a message profile extracted from each transmitted message and weighted feature values constituting a user profile of the recipient to establish an estimate of interest for the user regarding each message, and the adaptive process continuously adjusts processing functions to Guyot, abstract). The reasons for allowance of these claims are that the prior art of record neither anticipates, nor renders obvious the recited combination as a whole, including but not limited to subject matter indicated in independent claim 1 as “converting the bridges to an electronic form of communication; [[and]] ordering, by the processor, suggested paths based on a determined distance from at least one other topic node to a topic goal node via an earliest topic node on each suggested path, wherein the determined distance is found by a first search of the topic graph; and performing a second search of the topic graph to determine labeling each node visited with a derived conversational distance to the topic goal node, wherein the suggested paths are converted for communication as segues for use in a dialog for steering the dialog to a topic of the topic goal node, and the segues are communicated to a virtual representative for use in the dialog for steering the dialog to the topic of the topic goal node”, and similarly in independent claims 9 and 16.
Dependent claims 2-8, 10-15 and 17-20 are allowable at least for the reasons recited above including all the limitations of the allowable independent base claim upon which they depend.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jay A Morrison/
Primary Examiner, Art Unit 2198